
	
		IB
		Union Calendar No. 526
		112th CONGRESS
		2d Session
		H. R. 3985
		[Report No.
		  112–723]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 8, 2012
			Mr. Schilling (for
			 himself and Ms. Chu) introduced the
			 following bill; which was referred to the
			 Committee on Small
			 Business
		
		
			December 21, 2012
			Additional sponsors: Mr.
			 Chabot, Mr. Graves of
			 Missouri, Mr. Mulvaney,
			 Mr. Walsh of Illinois,
			 Mr. Hanna,
			 Mr. West, Mrs. Ellmers, and Mr. Cicilline
			
		
		
			December 21, 2012
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Omit the part struck through and insert the part
			 printed in italic
		
		
			
		
		A BILL
		To amend the Small Business Act with
		  respect to mentor-protege programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Building Better Business Partnerships
			 Act of 2012.
		2.Mentor-Protege
			 programsThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
			(1)by redesignating
			 section 45 as section 46; and
			(2)by inserting after
			 section 44 the following:
				
					45.Mentor-Protege
				programs
						(a)Administration
				program
							(1)AuthorityThe Administrator is authorized to
				establish a mentor-protege program for all small business concerns.
							(2)Model for
				programThe mentor-protege
				program established under paragraph (1) shall be identical to the
				mentor-protege program of the Administration for small business concerns that
				participate in the program under section 8(a) of this Act (as in effect on the
				date of enactment of the Building Better Business Partnerships Act of 2012),
				except that the Administrator may modify the program to the extent necessary
				given the types of small business concerns included as proteges.
							(b)Programs of
				other agencies
							(1)Approval
				requiredExcept as provided in this subsection, a Federal
				department or agency may not carry out a mentor-protege program for small
				business concerns unless—
								(A)the head of the
				department or agency submits a plan to the Administrator for the program;
				and
								(B)the Administrator
				approves such plan.
								(2)Basis for
				approvalThe Administrator
				shall approve or disapprove a plan submitted under paragraph (1) based on
				whether the program proposed—
								(A)will assist
				proteges to compete for Federal prime contracts and subcontracts; and
								(B)complies with the
				regulations issued under paragraph (3).
								(3)RegulationsNot later than 270 days after the date of
				enactment of the Building Better Business Partnerships Act of 2012, the
				Administrator shall issue, subject to notice and comment, regulations with
				respect to mentor-protege programs, which shall ensure that such programs
				improve the ability of proteges to compete for Federal prime contracts and
				subcontracts and which shall address, at a minimum, the following:
								(A)Eligibility criteria for program
				participants, including any restrictions on the number of mentor-protege
				relationships permitted for each participant.
								(B)The types of developmental assistance to be
				provided by mentors, including how the assistance provided shall improve the
				competitive viability of the proteges.
								(C)Whether any
				developmental assistance provided by a mentor may affect the status of a
				program participant as a small business concern due to affiliation.
								(D)The length of mentor-protege
				relationships.
								(E)The effect of
				mentor-protege relationships on contracting.
								(F)Benefits that may accrue to a mentor as a
				result of program participation.
								(G)Reporting
				requirements during program participation.
								(H)Postparticipation
				reporting requirements.
								(I)The need for a
				mentor-protege pair, if accepted to participate as a pair in a mentor-protege
				program of any Federal department or agency, to be accepted to participate as a
				pair in all Federal mentor-protege programs.
								(J)Actions to be taken to ensure benefits for
				proteges., and to protect proteges
				against actions by the mentor that—
									(i)may adversely affect the proteges status as
				a small business; or
									(ii)provide disproportionate economic benefits
				to the mentor relative to those provided the protege.
									(4)Limitation on
				applicabilityNotwithstanding the provisions of subsection
				(b)(1), the provisions of subsection (b)(1) shall apply to the
				following:
								(A)Any mentor-protege program of the
				Department of Defense in effect on the date of enactment of the Building Better
				Business Partnerships Act of 2012.
								(B)Any mentoring assistance provided under a
				Small Business Innovation Research Program or a Small Business Technology
				Transfer Program.
								(C)Until the date that is 1 year after the
				date on which the Administrator issues regulations under paragraph (3), any
				Federal department or agency operating a mentor-protege program in effect on
				the date of enactment of the Building Better Business Partnerships Act of
				2012.
								(c)Reporting
							(1)In
				generalNot later than 2
				years after the date of enactment of the Building Better Business Partnerships
				Act of 2012, and annually thereafter, the Administrator shall submit to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report that—
								(A)identifies each
				Federal mentor-protege program;
								(B)specifies the
				number of participants in each such program, including the number of
				participants that are—
									(i)small business concerns;
									(ii)small business
				concerns owned and controlled by service-disabled veterans;
									(iii)qualified
				HUBZone small business concerns;
									(iv)small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals; or
									(v)small business
				concerns owned and controlled by women;
									(C)describes the type
				of assistance provided to proteges under each such program;
								(D)describes the
				benefits provided to mentors under each such program; and
								(E)describes the
				progress of proteges under each such program with respect to competing for
				Federal prime contracts and subcontracts.
								(2)Provision of
				informationThe head of each Federal department or agency
				carrying out a mentor-protege program shall provide to the Administrator, upon
				request, the information necessary for the Administrator to submit a report
				required under paragraph (1).
							(d)DefinitionsIn
				this section, the following definitions apply:
							(1)MentorThe
				term mentor means a for-profit business concern, of any size,
				that—
								(A)has the ability to
				assist and commits to assisting a protege to compete for Federal prime
				contracts and subcontracts; and
								(B)satisfies any
				other requirements imposed by the Administrator.
								(2)Mentor-protege
				programThe term mentor-protege program means a
				program that pairs a mentor with a protege for the purpose of assisting the
				protege to compete for Federal prime contracts and subcontracts.
							(3)ProtegeThe
				term protege means a small business concern that—
								(A)is eligible to
				enter into Federal prime contracts and subcontracts; and
								(B)satisfies any
				other requirements imposed by the Administrator.
								(e)Current Mentor Protege
				AgreementsMentors and
				proteges with approved agreement in a program operating pursuant to subsection
				(b)(4)(C) shall be permitted to continue their relationship according to the
				terms specified in their agreement until the expiration date specified in the
				agreement.
						(f)Submission of Agency
				PlansAgencies operating
				mentor protege programs pursuant to subsection (b)(4)(C) must submit the plans
				specified in subsection (b)(1)(A) to the Administrator within 6 months of the
				promulgation of rules required by subsection (b)(3). The Administrator shall
				provide initial comments on each plan within 60 days of receipt, and final
				approval or denial of each plan with 180 days of receipt.
						.
			3.Government
			 Accountability Office ReportNot later than the date that is 2 years
			 after the agencies operating subject to section 45(b)(4)(C) of the Small
			 Business Act have their plans approved or denied by the Administrator, the
			 Comptroller General of the United States shall conduct a study to—
			(1)update the study required
			 by section 1345 of the Small Business Jobs Act of 2010 (Pub. Law
			 111-240);
			(2)examine whether potential
			 affiliation issues between mentors and proteges under the prior programs have
			 been resolved by enactment of this Act; and
			(3)examine whether the
			 regulations issued pursuant to section 45(b)(3)(I) of the Small Business Act
			 have increased opportunities for mentor-protege pairs, and if they have
			 decreased the paperwork required for such pairs participating in programs at
			 multiple agencies.
			
	
		December 21, 2012
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
